772 N.W.2d 422 (2009)
Barbara DROOMERS, Personal Representative of the Estate of Warren Droomers, Deceased, Plaintiff-Appellee,
v.
John R. PARNELL, Parnell & Associates, P.C., and Musilli, Baumgardner, Wagner & Parnell, P.C., Defendants, and
Ralph Musilli and Walter Baumgardner, Appellants.
Docket No. 138867. COA No. 278162.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the motion to supplement the record and to amend the statement of facts is DENIED. The application for leave to appeal the February 12, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.